Election of Vice-Presidents (first, second and third ballots)
Mr President, I would like to ask whether there is any minimum requirement for the vote.
Mr Szájer, there is no minimum number: you can leave one person or two persons; it does not matter.
Dear colleagues, allow me to say a few words at the beginning. During the break in the sitting it came to my attention that an Italian soldier was killed today in Afghanistan in the NATO-led mission there. His death comes after 15 British soldiers were killed in the past month. I think we always need to remember our men and women in the armed forces who are on missions abroad, often in dangerous situations, so that they know they are not forgotten.
(Applause)
(FR) Mr President, I am truly sorry but, for the sake of a clear vote, since we do not have a display and we have tried to keep up with your very quick delivery, please could you read out the names and the votes again a little more slowly?
Mr President, put the numbers on the screen so that we can all see them. It is not very difficult.
(Applause)
(DE) Mr President, I would urge you very strongly to ring the bell, as I see that a lot of Members from all groups are not here. Many people are under the impression that the vote is not due to start until 19.30. I would therefore ask you to ring the bell one more time.